Citation Nr: 1517245	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-20 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of eligibility for Department of Veterans Affairs Benefits.


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel








INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970, and passed away in July 1995.  The Appellant alleges she is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Department of Veterans Affairs (VA) Regional Office.


FINDINGS OF FACT

The Veteran and the Appellant were legally divorced in 1975.  There is no allegation they legally remarried.  The requirements for a common law marriage in the state of Georgia are not met, as the evidence shows they lived together only periodically after their divorce.


CONCLUSION OF LAW

The criteria for a finding of entitlement to surviving spouse status are not met. 
38 U.S.C.A. §§ 101(3), 1541, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.102, 3.1000 (2014); Estate of Smith, 679 S.E.2d 760, 761 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, the Appellant was contact for additional information and evidence in a July 2011 phone call from a VA employee.  The Board observes that no VCAA notice advising her of the evidence necessary to substantiate her claim was sent.  However, she has demonstrated actual knowledge of this information by submitting argument in support of her contention that she was the common law spouse of the Veteran.  Because she had actual knowledge, there is no prejudice to her in proceeding with adjudicating this case on its merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Status as Surviving Spouse

The Appellant seeks recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits (DIC, death pension, and accrued benefits).  

A surviving spouse of a veteran may be eligible for DIC benefits, death pension, and/or accrued benefits, depending on whether the specific requirements for entitlement to such benefits are met.  However, the initial requirement for eligibility is that the appellant must meet the requirements for a "surviving spouse" under 38 C.F.R. § 3.54(a) and (c); 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  

A "surviving spouse" of a veteran is a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and, who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The Appellant argues that following their October 1973 divorce, she and the Veteran continued to live with one another as common law spouses.  She indicated in her application for benefits and in a July 2011 phone conversation that she and the Veteran were "together on and off until [his] death."  She argues that common law marriages entered into before January 1997 are recognized by the State of Georgia.

In order to be a surviving spouse, the alleged marriage must be valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j); Burden v. Shinseki, 727 F.3d 1161 (Fed. Cir. 2013) (Under 38 U.S.C. § 103(c) , "state law, including state law evidentiary burdens, must be applied in determining the validity of a purported common law marriage.").

In support of her contention, she cites a case from the Court of Appeals of Georgia, which explained that Georgia recognizes common-law marriages entered into prior to January 1, 1997.  Estate of Smith, 679 S.E.2d 760, 761 (2009).  That Court stated the preponderance of the evidence must show the existence of a marriage, which requires that the parties are able to contract, have agreed to live together as husband and wife, and have consummated the agreement.  Id, citing to section 19-3-1 of the Georgia Annotated Code.  These requirements must be met simultaneously, and a relationship "cannot be partial or periodic."  Id.  

In further support of her argument, she asserts she cohabitated with and provided support to the Veteran after their divorce until his death.  She has not submitted any other evidence supporting her contention that they were common law spouses.  

Accordingly, the Board does not find that she has shown the existence of a marriage by a preponderance of the evidence, which is required by Georgia.  See id; see also Burden, supra.  Indeed, she has admitted that she and the Veteran were together "on and off" up until his death.  This periodic nature of her relationship with the Veteran fails to meet the requirements of a common law marriage.  Further, there is no other evidence, aside from her assertions, supporting a marriage.  His death certificate notes he was divorced.  
The Board acknowledges the Appellant's sincere belief that she and the Veteran were common law spouses.  The evidence, considered in light of the law applicable in the State of Georgia, simply does not support her contention.  Her appeal must be denied.


ORDER

The claim of entitlement to recognition as the surviving spouse of the Veteran is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


